DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment and Remarks dated on 5/17/2022.
Claims 1-4, 6-12, 14-20, and 24-36 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 9, 17, 24, and 28.

Phan et al. (US20200086993A1) discloses a system for monitoring passenger chair components is disclosed. In embodiments, the system includes a seat control module communicatively coupled with one or more components of a passenger chair. The system may further include an inflight entertainment unit communicatively coupled to the seat control module. The inflight entertainment unit can be configured to receive diagnostic and usage information associated with the one or more components from the seat control module. The system may further include an aircraft server communicatively coupled to the seat control module and/or to the inflight entertainment unit. The aircraft server can be configured to receive the diagnostic and usage information from the seat control module and/or the inflight entertainment unit, and can be further configured to transmit the diagnostic and usage information to a ground server.
	Sidambarom et al. (US20180319503A1) discloses An aircraft cabin management system includes a control unit and at least one sensor intended to be incorporated into a seat and suitable for establishing a communication with the control unit in order to transmit, to the control unit, at least one signal relating to at least one measurement performed by the sensor.

	Li et al. (US20200226434A1) discloses The method includes: determining a reference sensor from at least two sensors and sampling moments of the reference sensor; when obtaining observation data of a sensor K at a moment t1, determining a type of the sensor K; if the sensor K is a first sensor of a first type, determining a sampling moment T1 that is closest to t1 and an interpolation coefficient λ1, and calculating first rotation data and first translation data that are at T1, and a first covariance matrix; if the sensor K is a second sensor of a second type, determining two sampling moments T2 and T3 that are closest to t1 and interpolation coefficients λ2 and λ3, and calculating second rotation data and second translation data that are of the second sensor from T2 to T3, and a second covariance matrix; merging rotation data, translation data, and covariance matrices that are at the sampling moments.

	Kim et al. (US20200070772A1) discloses Systems and methods for detecting and reporting a status of safety devices installed in a vehicle having a plurality of seat groups, each seat group having a plurality of neighboring passenger seats. The seats are divided into seat groups. The system includes a plurality of safety devices disposed at the passenger seats and a plurality of safety device sensors coupled to the safety device which detect a safety status of the safety devices and output a signal representing the safety status. The sensors are operably coupled to an onboard management system. The onboard management system is configured to receive safety status signals based on the signals output by the sensors and generate and display on a display monitor a status screen indicating the status of the safety devices.

	Bennett et al. (US20100152962A1) discloses A data monitoring and analysis system suitable for performing real-time monitoring of vehicle information systems installed aboard a passenger vehicle fleet and methods for manufacturing and using same. The data monitoring and analysis system includes a loadscript system for establishing a communication channel with each vehicle information system. Continuously receiving performance data accumulated by the vehicle information systems, the loadscript system validates and parses the performance data and provides the resultant performance data to a database system for further analysis. The database system enables fleet operators to generate reports with consolidated performance data for the vehicle fleet, to stratify the performance data based upon one or more variables, and/or to drill down into subsets of the performance data to understand root causes underlying system performance. A large volume of performance data accumulated by the fleet thereby can be presented in a meaningful manner for rapid human intervention, as needed.
	
	BEAVEN et al. (US20200269995A1) discloses Systems and methods for fusing and analyzing multiple sources of data from a plurality of aircraft-related data sources for fault determination and other integrated vehicle health management (IVHM) diagnostics are provided. More particularly, one or more portions of data from a plurality of aircraft-related data sources for one or more aircraft are accessed. One or more alerts indicative of a data anomaly within the one or more portions of aircraft-related data sources can be detected, wherein a type of alert and originating data source associated with each alert as well as optional related confidence scores can be identified. One or more aircraft faults can be determined based at least in part on a correlation of identified types and data sources for detected alerts. An output indicative of the determined one or more aircraft faults can be provided.
	
	The features of “receiving, from the fault detection model, one or more detected seat component faults, wherein:
	each of the one or more detected seat component faults is associated with a first component of an individual seat of the plurality of seats in the vehicle, 
	each of the one or more detected seat component faults is based on seat sensor data in the first subset of data from a first individual sensor and a second individual sensor, and
	the first individual sensor is integrated with the first component of the individual seat and the second individual sensor is integrated with a second component of the individual seat, different from the first component”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668